internal_revenue_service number release date index number -------------------- ----------------------------- -------------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-130535-07 date date legend taxpayer father mother sister trust trust bank ------- company date date date date date year year year country a country b country c state a state b dear ------------ --------------------------------------------- ---------------------- --------------------------- --------------------------------------- -------------------------------------------- ----------------------------------------------------------- ------------------------------------------------------------------- ------------------------------------------ ---------------------------- ------------------ ------------------- -------------------------- ------------------ ------- ------- ------- ----------- ------------------------------------------- ---------------------- ------------- ------------- this is in response to your authorized representative's submission dated date requesting rulings regarding the income gift estate and generation- skipping transfer gst tax consequences of the proposed transaction plr-130535-07 the facts submitted and representations made are as follows on date in year father and mother settlors established trust an irrevocable_trust approximately one month later in year trust was funded year is after date it is represented that trust was funded with assets that did not have a situs in the united_states except for a portion of assets consisting of securities in u s_corporations the trustee of trust is bank clause of trust provides that the trust is governed by the laws of country c the second schedule of trust provides that father and mother are entitled to a distribution of all income from investments made by the trustee together with such distributions of capital as the trustee may determine upon the death of both father and mother the beneficiaries shall be their children taxpayer and sister taxpayer and sister shall be entitled to an equal distribution of the income from investments made by the trustee as well as a distribution of capital in the amount of one-half the capital value of the trust at the time of the death of father or mother the trustee shall pay the capital distribution to these beneficiaries in such manner as it deems most effective from a tax-planning standpoint provided that the distribution is made within five years five- year distribution upon the death of taxpayer and sister the beneficiaries of the trust will be the surviving children of taxpayer and sister in equal shares each of these beneficiaries shall be entitled to the income from the investments made by the trustee together with a distribution of their proportionate share of the capital of the trust upon attaining the age of years remainder appointment clause paragraph c provides that the trustee shall pay or transfer the whole or any part or parts of the capital or income of trust to the trustees for the time being of any other trust wheresoever established or existing and whether governed by the laws of country c or by the law of any other state or territory under which any one or more of the beneficiaries are interested notwithstanding that such other trusts may also contain trust powers and provisions discretionary or otherwise in favor of some other person or persons or objects if the trustee in his or her absolute discretion considers such payment to be for the benefit of such one or more of the beneficiaries clause paragraph n provides that the term trust period means the period commencing on the date of trust and ending on whichever shall be the earlier of the following days i the day on which shall expire the period of one hundred fifty years from the effective date of trust ii such day if any earlier than i above as the trustees may at their absolute discretion by instrument in writing appoint provided however that if any trust fund owing to its character as a charitable_trust or otherwise shall not be subject_to the rule_against_perpetuities the rules against accumulations or other similar rules trust shall continue in existence in perpetuity or until all property held in trust is distributed father a citizen of country a and a resident in country b died on date mother a citizen and resident of country b died on date father and mother were plr-130535-07 survived by taxpayer and sister taxpayer resides in and is a citizen_of_the_united_states it is represented that on the dates of their respective deaths and at the time they established trust father and mother were each non-resident aliens for purposes of the federal income estate gift and generation-skipping_transfer taxes neither father nor mother was ever a citizen_of_the_united_states however from year to year father and mother resided in the united_states because father was employed in state a in year father and mother returned to country b to reside permanently it is represented that their return to country b was not motivated by a desire to avoid united_states taxes following their return to country b father and mother only spent a nominal number of days in the united_states in any given year trust was established and funded in year more than years after father and mother returned to country b upon father’s death a portion of trust consisted of securities with a situs in u s_corporations on date the executor of father’s estate filed form 706-na united_states estate and generation-skipping_transfer_tax return with the internal_revenue_service on schedule g of form 706-na the executor included one-half the value of these securities in father’s gross_estate it is represented that trust did not own any assets with a situs in the united_states at the time of mother’s death bank as trustee of trust proposes to exercise its discretion under the terms of trust to appoint taxpayer’s share of the five-year distribution and remainder appointment one-half of trust to trust an irrevocable_trust governed by the laws of state b_trust was established on date the trustee of trust is trust company article a of trust provides that the trustee of trust is authorized to pay any one or more of taxpayer and taxpayer’s descendants living from time to time so much of the net_income and principal of trust as the independent_trustee deems advisable in equal or unequal shares and to the exclusion of any one or more of them any net_income not paid to taxpayer or taxpayer’s descendants shall be accumulated and added to principal at least annually under article b the independent_trustee may exercise its power under article a to distribute net_income and principal of trust by appointing any part or all of such principal and net_income to the trustee of a_trust to benefit taxpayer and taxpayer’s descendants article c provides that notwithstanding any other provision in article during the lifetime of taxpayer the net_income and principal of trust shall be paid to or held for the benefit of any one or more of taxpayer’s descendants as taxpayer with the consent of the independent_trustee may specify and appoint by a document executed with all the formalities of a will plr-130535-07 article d provides that upon taxpayer’s death trust shall terminate and the trustees shall distribute the remaining principal and any undistributed_income to or for the benefit of any one or more of settlors’ descendants excluding taxpayer taxpayer’s estate taxpayer’s creditors and the creditors of taxpayer’s estate as taxpayer appoints by will making specific reference to this special_power_of_appointment provided however that such special power shall not be exercised in a manner that would cause the property subject_to the special power to be includible in taxpayer’s gross_estate pursuant to sec_2041 of the internal_revenue_code the trustee shall divide and set apart the balance of the principal and undistributed_income then on hand over which taxpayer does not effectively exercise the foregoing power_of_appointment per stirpes for taxpayer’s then living descendants or if there is none for the then living descendants of father as provided further in trust article iii provides that the trusts created under trust shall terminate no later than the end of the trust period as such term is defined in trust upon termination of the trust or portion thereof pursuant to the provisions of this article the property constituting the then principal of the trust together with any net_income then on hand or accrued shall be distributed a to the person for whose primary benefit such trust was created or if there is none b to the beneficiary to whom distributions of trust income might then be properly made or if there is more than one such beneficiary to such beneficiaries who are descendants of the settlors per stirpes or if none of them is a descendant of settlors in equal shares to the persons to whom the trustees may pay income article vii g provides that notwithstanding any other provision of trust no trustee may participate in any decision as a trustee to make a discretionary distribution a in his or her own favor or b discharging his or her legal obligations and no descendant of settlors who is serving as a trustee may participate in any decision as a trustee relating to discretionary distributions article xiii e defines the term independent_trustee to mean a trustee that a is not a person a beneficiary having a beneficial_interest other than as a potential appointee under a power_of_appointment held by another present or future vested or contingent direct or indirect in the income or principal of any trust created under trust b is not a person a contributor who makes or is deemed to make a gratuitous transfer to the trust and c is not related or subordinate to a beneficiary or a contributor within the meaning of sec_672 you request the following rulings neither the five-year distribution nor the remainder appointment from trust to trust will cause either of the trusts to recognize gain_or_loss for purposes of sec_1001 and the basis of the assets of trust as well as the holding_period for those assets will remain the same after the proposed distributions plr-130535-07 no aspect of either the five-year distribution or the remainder appointment will give rise to a gift_for purposes of sec_2501 as to taxpayer nor will future distributions from trust be subject_to gift_tax as to taxpayer no aspect of either the five-year distribution or the remainder appointment will cause the generation-skipping_transfer_tax under sec_2601 to apply to an otherwise taxable_termination or taxable_distribution from trust no aspect of either the five-year distribution or the remainder appointment sec_1001 provides that the amount_realized from the sale or other sec_61 of the internal_revenue_code provides that gross_income sec_1001 provides that the gain from the sale_or_other_disposition of will cause the inclusion of any part of trust in the estate of taxpayer ruling includes gains derived from dealings in property and under sec_61 from an interest in a_trust property shall be the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court in cottage savings u s pincite concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are 499_us_554 concerns the plr-130535-07 materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of subtitle a such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person see also sec_1_1223-1 it is consistent with the supreme court's opinion in cottage savings to find that the distributions to taxpayer from trust to trust will not differ materially from her interest in trust the distributions to trust are made under the powers given to the trustees under the terms of trust accordingly based upon the facts provided and the representations made we conclude that the five-year distribution and the remainder appointment from trust to trust will not result in a material difference in_kind or extent to the legal entitlements and no gain_or_loss is realized by the beneficiaries or trust on the distribution for purposes of sec_1001 we further conclude that the basis of the assets of trust as well as the holding_period for those assets will remain the same after the proposed distributions ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident under sec_2511 the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that a gift is complete to the extent the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another sec_25_2511-1 provides in part that the gift_tax is applicable only to a transfer of a beneficial_interest in property it is not applicable to a transfer of bare_legal_title to a trustee plr-130535-07 sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 provides that for purposes of sec_2514 the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power possessor his estate his creditors or the creditors of his estate sec_2514 provides that in the case of a power_of_appointment created after date which is exercisable by the possessor only in conjunction with another person such power is not deemed a general_power_of_appointment sec_25_2514-1 provides that a power_of_appointment exercisable for the purpose of discharging a legal_obligation of the possessor for his pecuniary benefit is considered a power_of_appointment exercisable in favor of the possessor or his creditors a power_of_appointment is not a general_power_of_appointment if by its terms it is either exercisable only in favor of one or more designated persons or classes other than the possessors or his creditors or the possessor’s estate or the creditors of his estate in this case trust is an irrevocable_trust and the settlors did not retain any powers to change its disposition accordingly the settlors made completed gifts of the assets transferred to trust in year under the terms of trust the trustee of trust may direct distributions of assets pursuant to the trustee’s discretionary authority under the terms of trust taxpayer is not a trustee of trust and has no authority or discretion to direct transfers of assets from trust to a new trust accordingly no transfer of property will be deemed to occur for purposes of sec_2511 therefore based upon the facts provided and the representations made we conclude that no aspect of either the five-year distribution or the remainder appointment will give rise to a gift_for purposes of sec_2501 as to taxpayer in this case taxpayer has an inter_vivos power_of_appointment to appoint trust property to her descendants the power is not exercisable in favor of taxpayer her creditors her estate or the creditors of her estate further this power is exercisable only with the consent of the independent_trustee accordingly taxpayer’s inter_vivos power_of_appointment is not a general_power_of_appointment for purposes of sec_2514 in the event taxpayer serves as a trustee of trust taxpayer may not participate in any decision as a trustee to make a discretionary distribution in her own favor may not discharge her legal obligations and as a descendant of settlors may not participate in any decision as a trustee relating to discretionary distributions therefore based upon the facts presented and representations made we conclude that future distributions from trust will not be subject_to gift_tax as to taxpayer ruling plr-130535-07 sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to include a taxable_distribution taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides in part that any portion of an individual's gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows-- a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an affirmative allocation of gst_exemption cannot be revoked but becomes effective as of and no earlier than the date of the close of the etip with respect to the trust if an allocation has not been made prior to the close of the etip an allocation of exemption is effective as of the close of the etip by reason of the death of the transferor as provided in paragraph d of this section sec_26_2632-1 provides in part that an etip is the period during which should death occur the value of transferred property would be includible other than by reason of sec_2035 in the gross_estate of the transferor sec_26_2632-1 provides that an allocation of decedent’s unused gst_exemption by the executor of the decedent’s estate is made on a form 706-na nonresidents sec_26_2632-1 provides that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing form 706-na to the extent not otherwise allocated by the decedent’s executor on or before that date sec_2652 provides that the term transferor means in the case of any property subject_to the tax imposed by chapter the decedent an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_26_2652-1 provides that the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter thus an individual may be a transferor even though there is no transfer of property under local law at the time the federal estate or gift_tax applies sec_26_2652-1 provides that a transfer is subject_to federal plr-130535-07 estate_tax if the value of the property is includible in the decedent’s gross_estate as determined under sec_2031 or sec_2103 sec_2663 provides that the secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this chapter including regulations consistent with the principles of chapter sec_11 and sec_12 providing for the application of this chapter in the case of transferors who are nonresidents not citizens of the united_states sec_26_2663-2 provides rules for applying chapter to transfers by a transferor who is a nonresident_not_a_citizen_of_the_united_states nra transferor every nra transferor is allowed a gst_exemption of dollar_figure sec_26_2663-2 provides that for purposes of this section the provisions of sec_26_2632-1 providing rules applicable in the case of an estate_tax_inclusion_period etip apply only if the property transferred by the nra transferor is subsequently included in the transferor’s gross_estate if the property is subsequently included in the gross_estate then the nontax_portion and the applicable_fraction are determined as of the date of death in example of sec_26_2663-2 t transferred property to an inter_vivos_trust the terms of which provided t with an annuity payable for years or until t’s prior death the trust also provided that at the end of the trust term the remainder will pass to gc or gc’s estate the property transferred to the trust consisted of property subject_to chapter that has a value of dollar_figure and property not subject_to chapter that has a value of dollar_figure t allocated dollar_figure of gst_exemption to the trust in year of the trust term t died at t’s death the trust corpus had a value of dollar_figure and dollar_figure was includible in t’s gross_estate as provided in sec_2103 and sec_2104 thus dollar_figure of the trust corpus is subject_to chapter and dollar_figure is not subject_to chapter in the example t allocates dollar_figure gst_exemption to the initial transfer and the applicable_fraction is determined based upon that allocation however the example also indicates that the allocations of t’s gst_exemption at death by either an affirmative allocation by the executor or an automatic allocation under sec_26_2632-1 will affect the calculation of the applicable_fraction when trust was established and funded in year a date after date father was a citizen of country a and mother was citizen of country b and both were residents of country b it is represented that father and mother were nonresident_aliens not citizens of the united_states at that time the assets transferred to trust included assets that did not have a situs in the united_states and securities in a u s_corporation the initial transfer to trust was not subject_to gift_tax because the settlors were nonresident_aliens not citizens of the united_states and the assets transferred did not have a situs in the united_states or were securities in a u s_corporation that were not subject_to gift_tax under sec_2501 see sec_25_2501-1 plr-130535-07 when father died on date a portion of his gross_estate for federal estate_tax purposes included securities in a u s_corporation under sec_2652 father is the transferor for gst tax purposes with respect to the assets included in his gross_estate the portion of trust representing the securities in the united_states_corporation is not exempt from chapter the beneficiaries of trust include nonskip persons accordingly the close of the etip period did not result in a direct_skip however trust has gst potential because some of the beneficiaries include the surviving children of taxpayer and sister ie settlor’s grandchildren accordingly a taxable_distribution might occur father’s gst_exemption was not allocated to the nonexempt_portion of trust on the date of the initial transfer the trust was subject_to the etip rules the executor did not allocate father’s gst_exemption to the nonexempt_portion of trust upon father’s death accordingly under sec_26_2632-1 father’s gst_exemption was automatically allocated to the nonexempt_portion of trust it is represented that father had sufficient gst_exemption to allocate to the nonexempt_portion of trust to produce an inclusion_ratio of zero the remaining portion of trust consisting of property that was not subject_to gift or estate_tax is exempt from chapter under sec_2663 therefore based on the facts submitted and representations made we conclude that no aspect of either the five-year distribution or the remainder appointment will cause the generation-skipping_transfer_tax under sec_2601 to apply to an otherwise taxable_termination or taxable_distribution from trust ruling sec_2031 provides that the value of the gross_estate of the decedent shall be determined by including to the extent provided for in this part the value at the time of his death of all property real or personal tangible or intangible wherever situated sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment plr-130535-07 thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent’s death sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_20_2041-1 of the estate_tax regulations provides in part that a power_of_appointment exercisable for the purpose of discharging a legal_obligation of the decedent or for his pecuniary benefit is considered a power_of_appointment exercisable in favor of the decedent or his creditors sec_20_2041-1 provides that a power_of_appointment is not a general power if by its terms it is exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent's_estate or the creditors of his estate in the present case taxpayer is a beneficiary of trust taxpayer is not the transferor of the property transferred to trust bank the trustee of trust is exercising its discretionary authority under trust to transfer property from trust to trust to benefit taxpayer therefore trust is not includible in taxpayer’s gross_estate under sec_2036 or sec_2038 further taxpayer is not currently a trustee of trust if named as a trustee taxpayer may not participate in any decision as a trustee to make discretionary distributions in her favor or to discharge her legal obligations taxpayer possesses a testamentary_power_of_appointment to appoint trust to settlors’ descendants however taxpayer may not appoint trust property to herself her creditors her estate or the creditors of her estate accordingly taxpayer’s power_of_appointment is not a general_power_of_appointment therefore trust is not includible in taxpayer’s gross_estate under sec_2041 consequently based upon the facts submitted and the representations made we conclude that no aspect of either the five-year distribution or the remainder appointment will cause the inclusion of any part of trust in the gross_estate of taxpayer plr-130535-07 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes cc
